United States Court of Appeals
                        For the First Circuit

No. 08-2048

    JUAN CARLOS LASALLE-CONCEPCIÓN; LIZETTE DE LA CRUZ-LÓPEZ;
 CONJUGAL PARTNERSHIP LASALLE-DE LA CRUZ; SAMUEL ANTONIO VÉLEZ-
LUGO; ELBA IRIS MÉNDEZ-JIMENEZ; CONJUGAL PARTNERSHIP VÉLEZ-MÉNDEZ,

                        Plaintiffs, Appellants,

                                  v.

     PEDRO TOLEDO-DÁVILA, COMMONWEALTH OF PUERTO RICO POLICE
                 DEPARTMENT; JOHN DOE; JANE ROE,

                        Defendants, Appellees.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

            [Hon. José Antonio Fusté, U.S. District Judge]


                                 Before
                           Lynch, Chief Judge,
                  Farris* and Boudin, Circuit Judges.


     Heriberto Güivas-Lorenzo and Güivas & Quiñones Law Offices,
PSC on brief for appellants.
     Irene S. Soroeta-Kodesh, Solicitor General, Ileana Oliver
Falero, Acting Solicitor General, and Susana I. Peñagarícano-Brown
on brief for appellees.


                             June 18, 2009




     *
         Of the Ninth Circuit, sitting by designation.
            Per Curiam.       Juan Carlos Lasalle-Concepcion and Samuel

Antonio Velez-Lugo both suffered work-related injuries during their

service as police officers with the Puerto Rico Police Department

("the Department").         Both received medical treatment for roughly

six months to a year during the period 1996-1998.                In 1999 the

Department notified each of the men that his employment had been

terminated because of his medical condition.

            The officers then pursued administrative remedies and the

Board of Appeals of the Personnel System Administration ("the

Board") ruled in their favor.            The Department promptly sought

judicial review, and the Puerto Rico Court of Appeals overturned

the Board, leaving the original terminations in force.              In 2001,

the Department's Medical Board certified each man as capable of

returning     to    work;   the   Department's   superintendent     requested

reevaluation and in 2004 got the same result.

            The two officers then filed this suit in federal district

court, pursuant to 42 U.S.C. §§ 1983 and 1988 (2000), against the

Puerto   Rico      Police   Department   and   its   former   superintendent,

arguing inter alia that the failure to reinstate them as police

officers violated their due process rights under the Fourteenth

Amendment.1        The district court dismissed the suit, holding that



     1
      Lasalle-Concepcion and Velez-Lugo were joined by their
spouses as plaintiffs and also alleged civil rights violations
under the Fourth, Fifth, Ninth and Tenth Amendments, but then
deserted these claims in their opposition to the motion to dismiss.

                                      -2-
plaintiffs had no protected property interest in reinstatement

under Puerto Rico law.        The plaintiffs now appeal.

            "Under    the    Due   Process    Clause   of   the    Fourteenth

Amendment, persons who possess a property interest in continued

public employment cannot be deprived of that interest without due

process of law."      Figueroa-Serrano v. Ramos-Alverio, 221 F.3d 1, 5

(1st Cir. 2000).       For this purpose, the Supreme Court looks to

state law to determine the existence and dimensions of such an

interest.    Bd. of Regents of State Colleges v. Roth, 408 U.S. 564,

577 (1972).     Subtleties may exist but they are not presented in

this case.

            The officers concede in their complaint that they were

permissibly terminated in 1999, P.R. Laws Ann. tit. 25, § 3117

(2006), but they assert a property right and legal expectation

under   state   law     in    reinstatement    as   officers      once   their

disabilities were resolved and the Medical Board certified them as

capable of resuming their work.            Plaintiffs cite Article 18 of

Puerto Rico Law 53 as the source of this purported property

interest.

            By its terms, Article 18 does not impose upon the police

department any such         obligation.    It merely recognizes that the

police department has discretion to decide whether an officer

should be reinstated: "Should the physical or mental disability

disappear, said member of the Force may be reinstated to service


                                     -3-
upon certification of the Medical Evaluation Board."           P.R. Laws

Ann.   tit.   25,   §   3117(b)(1)    (2006).   Whether   or    not   the

superintendent proposed to defer to the Medical Board, the statute

created no property right.

          By contrast, another Puerto Rico statute does create a

limited right of reinstatement for an employee who recovers after

sustaining an injury on the job.       Workmen's Accident Compensation

Act, P.R. Laws Ann. tit. 11, § 7 (2006) ("[T]he employer shall be

under the obligation to reserve the job filled by the laborer or

employee at the time the accident occurred . . . .").     The contrast

with Article 18's phrasing ("may" be reinstated) underscores the

lack of an entitlement in Article 18.

          The Workmen's Accident Compensation Act does not apply to

the officers in this case because it includes requirements as to

the timing of an application for reinstatement that were seemingly

not met and cannot be met now.         11 L.P.R.A. § 7;   Toro Cruz v.

Policia de Puerto Rico, 159 P.R. Dec. 339 (2003).     The details need

not be discussed because that statute has not been invoked by the

officers in this court.

          Affirmed.




                                     -4-